Exhibit 10.2
FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
This Fifth Amendment (this “Amendment”) is made as of July 30, 2008 to that
certain Amended and Restated Credit Agreement dated September 29, 2006, as
previously amended by First Amendment to Amended and Restated Credit Agreement
dated as of September 30, 2007, Second Amendment to Amended and Restated Credit
Agreement dated as of December 30, 2007, Third Amendment to Amended and Restated
Credit Agreement dated as of February 7, 2008 and Fourth Amendment to Amended
and Restated Credit Agreement dated as of March 31, 2008 (the “Credit
Agreement”) between RBS CITIZENS, N.A., successor by merger to Citizens Bank of
Massachusetts (“Bank”) and VIRTUSA CORPORATION, a Delaware corporation with an
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (“Borrower”).
Capitalized terms used and not defined in this Amendment shall have the meanings
ascribed to them in the Credit Agreement.
RECITALS
Borrower has requested that Bank agree to extend the Revolving Credit Maturity
Date through March 31, 2009 and that Bank consent to certain planned redemption
of open market shares of the Borrower’s capital stock.
Bank is amenable to so extending the Revolving Credit Maturity Date and to
consent to such planned redemptions, but only on the terms and conditions set
forth in the Credit Agreement as amended hereby.
AGREEMENT
In consideration of the foregoing, of the undertakings of Borrower and Bank
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
1. Effective July 30, 2008, the definition of the term “Revolving Credit
Maturity Date” contained in Section 1.1 of the Credit Agreement is deleted and
replaced with the following text:
     “Revolving Credit Maturity Date. March 31, 2009.”
2. Paragraph 7.6(d) of the Credit Agreement is hereby removed in its entirety
and is replaced with the following paragraph:
     “(d) Redemptions of shares of capital stock of the Borrower (i) which are
“Restricted Securities” (as defined in Rule 144 promulgated under the Securities
Act of 1933) in an amount not to exceed 5.0% of the aggregate total voting stock
of the Borrower issued and outstanding on a fully diluted basis, and (ii) which
are acquired by the Borrower in open market or privately negotiated purchases of
such shares of common stock up to a maximum aggregate purchase price

1



--------------------------------------------------------------------------------



 



of $15,000,000 over a 12 month period commencing on or about August 4, 2008.”
3. Except as set forth on the disclosure schedule attached hereto as Exhibit A,
Borrower represents and warrants that all of the representations and warranties
made by Borrower in the Credit Agreement and other Loan Documents are and
continue to be true and correct on the date hereof, except to the extent that
any of such representations and warranties relate by their terms solely to a
date prior to date of this Amendment. Except as set forth on the disclosure
schedule attached hereto as Exhibit A, Borrower hereby ratifies and confirms all
of its covenants and agreements contained in the Credit Agreement and represents
that it is not aware of any default of any of the terms and provisions of the
Credit Agreement.
4. Borrower further represents and warrants that this Amendment is its valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be affected by bankruptcy and other similar laws of general application
affecting the rights and remedies of creditors.
5. Borrower shall promptly execute and deliver such further documents,
instruments and agreements and take such further action as Bank may reasonably
request, in its sole discretion, to effect the purposes of this Amendment and
the Credit Agreement and other Loan Documents, including, but not limited to the
execution and delivery of all documents necessary or reasonably required by Bank
to ensure that Bank has perfected liens on all assets of Borrower to the extent
originally provided under the Credit Agreement and the other Loan Documents.
Borrower hereby appoints any officer or agent of Bank as Borrower’s true and
lawful attorney in fact, with power of substitution to endorse the name of
Borrower or any of their officers or agents in such regard, exercisable by Bank
during the continuance of an Event of Default.
6. Except as otherwise expressly provided in this Amendment, nothing in this
Amendment shall extend to or affect in any way any of the Obligations or any of
the rights and remedies of Bank arising under the Credit Agreement and other
Loan Documents, and Bank shall not be deemed to have waived any or all of such
rights and remedies with respect to any Event of Default or event or condition
which, with notice or the lapse of time, would become an Event of a Default and
which, upon Borrower’s execution and delivery of this Amendment, might otherwise
exist or which might hereafter occur.
7. By execution of this Amendment, Borrower acknowledges and confirms that it
does not, as of the date of this Amendment, have any offsets, defenses or claims
against Bank or any of its officers, agents, directors or employees whether
asserted or unasserted to the Obligations.
8. To the extent possible and except for the specific changes to the Credit
Agreement effected hereby, this Amendment shall be construed to be consistent
with the provisions of the Credit Agreement. In the event of any inconsistency
between the provisions of this Amendment and any other document (including,
without limitation, any Loan Document), instrument, or agreement entered into by
and between Bank and Borrower, the provisions of this Amendment shall govern and
control. This Amendment shall be binding upon Bank and Borrower, and their

2



--------------------------------------------------------------------------------



 



representatives, successors, and assigns, and shall inure to the benefit of Bank
and Borrower and their respective successors and assigns. This Amendment and all
documents, instruments, and agreements executed in connection herewith
incorporate all of the discussions and negotiations between Borrower and Bank,
either expressed or implied, concerning the matters included herein and in such
other documents, instruments and agreements, any statute, custom, or usage to
the contrary notwithstanding. No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof. No modification, amendment,
or waiver of any provision of this Amendment, or any provision of any other
document, instrument, or agreement between any Borrower and Bank shall be
effective unless executed in writing by the party to be charged with such
modification, amendment, or waiver.
9. In consideration of the Bank’s entering into this Amendment, borrower shall
pay to the Bank a closing fee in the amount of $2,500.00 which is due and
payable on the date hereof. In addition, Borrower acknowledges and agrees that
it shall promptly pay to Bank the full amount of all reasonable out-of-pocket
costs and expenses of Bank incurred by Bank in preparation and documentation of
this Amendment and all documents ancillary hereto or incurred by Bank after the
date of this Amendment in connection with administration of the Obligations or
enforcement of any rights of Bank under the Credit Agreement and other Loan
Documents or otherwise in respect of any of the Obligations.
10. If any clause or provision of this Amendment is determined to be illegal,
invalid or unenforceable under any present or future law by the final judgment
of a court of competent jurisdiction, the remainder of this Amendment will not
be affected thereby. It is the intention of the parties that if any such
provision is held to be invalid, illegal or unenforceable, there will be added
in lieu thereof an enforceable provision as similar in terms to such provision
as is possible, and that such added provision will be legal, valid and
enforceable.
11. This Amendment is delivered to Bank in The Commonwealth of Massachusetts and
it is the desire and intention of the parties that this Amendment and the Loan
Documents be in all respects interpreted according to the laws of The
Commonwealth of Massachusetts. Borrower specifically and irrevocably consents to
the personal and subject matter, jurisdiction and venue of any court of The
Commonwealth of Massachusetts sitting in the counties of Suffolk or Middlesex or
in the District Court of the United States for the District of Massachusetts
with respect to all matters concerning this Amendment or the Loan Documents or
the enforcement of any of the foregoing.
12. This Amendment may be executed in one or more counterparts, each of which
will be deemed an original document, but all of which will constitute a single
document. This Amendment will not be binding on or constitute evidence of a
contract between the parties until such time as a counterpart of this document
has been executed by each of the parties and delivered to Bank.

3



--------------------------------------------------------------------------------



 



WITNESS our hands and seals effective as of July 30, 2008.

             
WITNESS (to all)
  BORROWER:    
 
  VIRTUSA CORPORATION    
 
           
 
           
/s/ Illegible
  By:   /s/ Illegible    
 
     
 
   
 
      duly authorized    
 
           
 
           
 
  BANK:    
 
  RBS CITIZENS, N.A.    
 
           
 
           
/s/ Illegible
  By:   /s/ Jennifer Cray    
 
     
 
   
 
      Jennifer Cray, Vice President    

4



--------------------------------------------------------------------------------



 



EXHIBIT A
     Disclosure Schedule to Fifth Amendment to Amended and Restated Credit
Agreement
Section 4.1.
Direct or Indirect Subsidiaries of Virtusa Corporation

      Name of Subsidiary   Jurisdiction of Incorporation/Formation
Virtusa Consulting Services, Pvt. Ltd.
  India
Virtusa (India) Private Limited
  India
Virtusa International, B. V.
  Netherlands
Virtusa (Private) Limited
  Sri Lanka
Virtusa Securities Corporation
  Massachusetts
Virtusa Software Services, Pvt. Ltd.
  India
Virtusa UK Limited
  United Kingdom

5